Citation Nr: 1702173	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1989 to April 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received in order to reopen a previously denied claim for service connection for PTSD.

The Board observes that, in his October 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  However, in March 2014, he contacted the RO by telephone and cancelled his request for a hearing.  He did not request to reschedule and, consequently, the original hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).   

In January 2016, the Board reopened the claim for service connection for PTSD and remanded an expanded claim of entitlement to service connection for an acquired psychiatric disorder for further development, to include affording the Veteran a new examination so as to determine the nature and etiology of his psychiatric disorder.  While the Veteran underwent a VA examination in April 2016, it does not appear that the examiner fully addressed all of the Board's inquiries.  Nevertheless, as detailed below, the Board finds that the evidence of record otherwise supports an award of service connection for an acquired psychiatric disorder, diagnosed as PTSD.  Therefore, there is no prejudice to the Veteran by proceeding with adjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1002 (2016) (harmless error).  

Following the issuance of the supplemental statement of the case in May 2016, the Veteran submitted additional evidence in June 2016 with a waiver of Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2016).  Therefore, the Board may properly consider such newly received evidence. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current acquired psychiatric disorder, diagnosed as PTSD, is related to a verified stressor incurred during service in the Persian Gulf. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

In this case, the Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, due to a stressor that he experienced while serving in the Persian Gulf.  In this regard, he reported that his unit was involved in an attack by several SCUD missiles while located in Bahrain, Kuwait, and Jubail, Saudi Arabia.  He further reported in a July 2009 statement in support of claim that he was "in fear for [his] life".  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A.         §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  As relevant to the instant claim, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran has not been diagnosed with a psychosis as defined by VA regulations, service connection may not be established on the basis of continuity of symptomatology alone. 

Personality disorders are not "diseases" for which service connection can be granted, and as a matter of law are not compensable disabilities.  38 C.F.R. 
§ 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f)(2).  Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 083 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As an initial matter, the Board again notes that the record reflects numerous diagnoses of acquired psychiatric disorders, to include PTSD, anxiety disorder, and depressive disorder.  Additionally, the Veteran has been diagnosed with a borderline personality disorder, which is not a disease for which service connection can be granted.  However, as discussed below, the only diagnosed disorder that has been found to be related the Veteran's military service is PTSD.  As such, the following analysis relates solely to the issue of entitlement to service connection for PTSD.

A Joint Services Records  Research Center (JSRRC) request was submitted to determine whether the Veteran's unit was exposed to SCUD missiles (as reported by the Veteran).  In August 2009, the Defense Personnel Records Information Retirement System (DPRIS) reported that "Department of Defense Iraq's Scud Ballistic Missiles Information Paper reveals that Iraq fired 19 Scuds against the areas of Dhahran, Al Jubayl, Bahrain and Qatar.  The paper further reveals that on January 21, 1991 a Scud imparted at Al Jubayl and on February 16, 1991, a Scud broke up over the harbor at Al Jubayl and hit the water near [an] ammunition pier." Given the foregoing, the RO acknowledged the Veteran's claimed stressor in the September 2009 rating decision.  Therefore, the only issue is whether the Veteran has a current diagnosis of PTSD related to this stressor. 

In regard to the Veteran's service treatment records, his July 1988 enlistment examination showed that he was evaluated as psychiatrically normal.  The chronological record of medical care reveals that, in March 1992, the Veteran was evaluated for stress and assessed with probable personality disorder, not otherwise specified.  An April 1992 hospital report shows that the Veteran was hospitalized from March 31, 1992, to April 3, 1992, after stating "I had a gun to my head two days ago."  During examination, he voiced suicidal ideation in the context of personal and occupational stress.  He cited unhappiness at his duty station and conflicts with superiors as the cause of his dissatisfaction at work.  He also reported a failed personal relationship and described an unstable relationship with his roommate.  He noted feeling depressed for several weeks with decreased appetite, initial insomnia, diminished concentration, and low energy.  He stated that he tried to overdose on Motrin and two days previously put his roommates loaded gun to his head.  The examination revealed no psychomotor disturbance, and no evidence of psychosis, organicity, major mood or anxiety disorders.  After examination, the Veteran was diagnosed with borderline personality disorder.  The Veteran's April 1992 separation examination noted that his psychiatric problem had resolved.  Additionally, the concurrent report of medical history shows that the Veteran reported an attempted suicide and that he received help, as well as a history of depression or excessive worry, and nervous trouble.  

The Veteran was afforded a VA PTSD examination in September 2009.  The examination report reflects that he was married with no children.  The Veteran indicated that he enjoyed working out at his home gym, martial arts, and diving.  He reported a suicide attempt in 2001 when he overdosed on muscle relaxers after his wife requested a divorce.  He denied any alcohol use or abuse.  

The Veteran arrived on time for the examination and was casually dressed and appropriately groomed.  He was cooperative, answered questions, and provided spontaneous information.  His speech and thought content and processes were coherent, his mood was dysphoric, and his affect was appropriate.  His concentration and attention were generally good, and he understood the outcome of his behavior, as well as that he had a problem.  The examiner noted that the Veteran experienced sleep impairment, as he fell asleep and awoke after nightmares, causing him to feel tired the next day.  Additionally, the examiner further noted that there was a presence of suicidal thoughts. 

As for Criterion A for a diagnosis of PTSD, the Veteran reported an in-service stressor and described experiencing intense fear.  Accordingly, Criterion A for PTSD appeared to be met.  

With respect to Criterion B symptoms (re-experiencing), the Veteran reported nightmares, which he referred to as "dark dreams," regarding killing and fighting, but such were unrelated to the stressor event.  Additionally, he reported experiencing a flashback about once a year, usually due to fireworks.  In sum, it appeared that the Veteran did not meet Criterion B (i.e. re-experiencing symptoms) for PTSD). With respect to Criterion C, the Veteran denied all symptoms with the exception of an effort to avoid activities, places, or people that arouse recollections of the event.  The examiner noted that the avoidance and numbing symptoms did not meet the criteria.  In addition, the Veteran reported some sleep disruption, irritability, and an occasional startle response in accordance with Criterion D.  Thus, Criterion D appeared to be met. 

Overall, the examiner who conducted the September 2009 VA examination concluded that testing did not suggest a PTSD diagnosis.  The examiner noted that it is more likely that recent situational factors and the Veteran's personality traits, along with some history of depression, explain his current psychological status.  Depressive disorder not otherwise specified was the only Axis I diagnoses that was provided.  In this regard, the examiner noted that borderline personality disorder patients have a severe reactivity of mood leading to marked instability and potentially self-damaging impulsiveness, which is independently responsible for impairment in social/occupational functioning.  The examiner was unclear, given the Veteran's history, of how much the reports of feeling suicidal were due to his personality disorder versus his depressive disorder. 

In April 2010, a VA physician, R.R., M.D., submitted a mental impairment questionnaire regarding the signs and symptoms of the Veteran's psychiatric disorder.  Prior to the questionnaire, in August 2008, Dr. R.R. submitted a letter stating that the Veteran was under his care for treatment of PTSD.  Additionally, Dr. R.R. concluded that his PTSD was a consequence of his military experiences in the Gulf War, indicating that the Veteran met Criterion A (part 1 and 2) for a diagnosis of PTSD.  

As for Criterion B, in the April 2010 mental impairment questionnaire, Dr. R.R. identified that the Veteran experienced recurrent panic attacks and intrusive recollections of a traumatic event. Thus, Criterion B appeared to be met. 

With respect to Criterion C, Dr. R.R. identified that the Veteran experienced social withdrawal or isolation; anhedonia or pervasive loss of interested; social isolation, personality change; mood disturbance; emotional lability; feelings of guilt/worthlessness; and oddities of thought, perception, speech, or behavior. Therefore, Criterion C also appeared to be met. 

Furthermore, with respect to Criterion D, Dr. R.R. identified that the Veteran experienced sleep disturbance;  inappropriate suspiciousness; persistent irrational fears; generalized persistent anxiety, hostility, and irritability; continuing hypervigilance; hyper-arousal; and hyper irritability.  Thus, Criterion D also appeared to be met.  

In addition, under Criterion E and F, Dr. R.R. noted that the Veteran's impairment had lasted or could have been expected to have lasted at least 12 months.  In this regard, Dr. R.R. further noted that the Veteran's heighted anxiety intensified other physical problems, as well as that his impairments or treatment would cause him to be absent from work more than three times a month.  Furthermore, Dr. R.R. concluded that the Veteran had no useful ability to function in the following areas: maintain attention for two hour segment; maintain regular attendance and be punctual; sustain an ordinary routine without supervision; work in coordination with or proximity to others; complete a normal workday/workweek; perform at a consistent pace; ask simple questions or request assistance; accept instructions from supervisors; get along with co-workers or peers; deal with normal work stress; interact appropriately with the general public; maintain socially appropriate behavior; travel in an unfamiliar place; and use public transportation.  Accordingly, both Criterion E and F appeared to be met.  Overall, Dr. R.R. concluded that the Veteran met the DSM-IV criteria for a diagnosis of chronic PTSD. 

Pursuant to the January 2016 remand, the Veteran was afforded another VA PTSD examination in April 2016.  Significantly, the examiner applied the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) criteria in assessing the Veteran's then-existing psychiatric disorders.  The examination report revealed that the Veteran was employed as a firefighter for 13 years and currently worked as a corrections officer.  He denied experiencing any type of abuse or neglect as a child.  He was married to his wife of 21 years and had no children.  He enjoyed scuba diving and volunteered at a local state park as a scuba diver, cleaning windows of the underwater observation area. 

Examination revealed that the Veteran appeared fully oriented.  He was casually dressed, had good hygiene, and was pleasant and cooperative throughout the examination.  His thought processes appeared well organized, and his speech was clear and coherent.  He reported passive suicidal ideation, but denied any intent or plan.  Also, he reported experiencing significant anxiety and a depressed mood.  

With respect to the criteria for a diagnosis of PTSD, the Veteran reported a stressor in service.  However, the examiner reported that she was unable to verify the stressor.  As for Criterion B, the Veteran reported that he avoided intrusive thoughts of the event and experienced recurrent unpleasant dreams that were related to the event.  He did not report experiencing any flashbacks.  He avoided intense or prolonged distress after exposure to reminders.  He did not report any physiologic reactivity.  Hence, Criterion B did not appear to be met.

As for Criterion C, the Veteran reported that he avoided thinking of trauma-related thoughts or feelings, but would discuss with others when asked.  He interacted with others, but did not socialize frequently.  Therefore, Criterion C was not met.  

Moreover, with respect to Criterion D, the Veteran denied an inability to recall key features of the event.  He experienced negative beliefs and expectations about oneself or the world.  He denied any distorted blame of self or others for causing the event or for resulting consequences.  He reported experiencing a diminished interest in activities, but this item did not appear to meet the clinical threshold for frequency.  He described his interactions with others, but also reported moderately avoiding others.  He denied a reduction of positive emotions.  Hence, Criterion D did not appear to be met.  

In regard to Criterion E, the Veteran reported frequent irritable or aggressive behavior.  He denied self-destructive or reckless behavior.  He reported a minimal startle response.  He reported frequent problems in concentration.  He reported sleep disturbance in that he would be able to go to sleep, but nightmares would wake him up.  Therefore, Criterion E did not appear to be met.  

The Personality Assessment Inventory (PAI) was administered and the Veteran reported consistently to the items.  The examiner noted that the scores reflected an individual who is plagued by ruminative thoughts of worthlessness and personal failure; is likely to be impulsive and emotionally labile; tends to feel misunderstood by others; and has difficulties with emotional instability, anger, identity disturbance and impulsivity. 

Overall, the examiner concluded that the Veteran did not meet the criteria for PTSD.  Borderline personality disorder and unspecified anxiety disorder were the only Axis I diagnoses that were provided.  However, the Board finds that determination that the Veteran did not meet the criteria for PTSD was not in accordance with the DSM-IV as required based on the certification date in December 2011.  As such, the examination report is not adequate for appellate review. 

VA treatment records dated from August 2008 to April 2016 reveal that the Veteran requested to be evaluated for PTSD.  He denied having experienced any suicidal ideation, hallucinations or delusions, obsessions or compulsions, memory problems, or violent thoughts.  He described ongoing PTSD symptoms of nightmares, intrusive memories, anxiety, avoidance behaviors, wariness, and social isolation. 

Treating VA clinicians noted that the Veteran was appropriately groomed, casually dressed, pleasant, and cooperative.  His orientation was intact, and his motor activity was normal.  Also, his affect and speech were normal, his thought processes were linear, his thought content was nonsignificant, and his judgment and insight were intact. 

PTSD and depression screens were conducted in August 2008, June 2010, July 2011, February 2013, March 2014, and April 2016.  The July 2011 depression screen was positive based on the following findings: the Veteran experienced little interest or pleasure in doing things more than half the days; and he felt down, depressed, or hopeless more than half the days.  The  August 2008, July 2011, and April 2016 PTSD screens were positive based on the following findings: the Veteran experienced situations that were so frightening, horrible, or upsetting that in the previous month he had nightmares about the situation or thought about the situation when he did not want to; he tried hard not to think about such situations or went out of his way to avoid situations that reminded him of it; he was constantly on guard, watchful, or easily startled; and he felt numb or detached from others, activities, or his surroundings.  The Axis I diagnoses that were provided included PTSD, anxiety, and depression. 

After considering the totality of the evidence of record, the Board finds that it is faced with a conflicting medical record as to whether the Veteran has a current diagnosis of PTSD related to his verified in-service stressor.  In reliance on an examination of the Veteran as well as his medical history, the September 2009 and April 2016 examiners found that he did not meet the criteria for PTSD.  In contrast, after treating the Veteran for several years and taking an adequate medical history, the April 2010 VA mental impairment questionnaire completed by Dr. R.R. showed a diagnosis of PTSD due to the Veteran's in-service stressor related to his time in the Persian Gulf.  

The Board finds that, after weighing the positive and negative evidence, such evidence is in a state of equipoise.  In such situations, a decision is favorable to the appellant is mandated by 38 U.S.C.A. § 5107.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Therefore, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that he has been diagnosed with PTSD due to a stressor incurred during service in the Persian Gulf.  In sum, the Board finds that the statutory and regulatory criteria for entitlement to service connection for PTSD have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
	

ORDER

Service connection for PTSD is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


